Case 1:06-cr-00357-KMW Document 438 Filed 01/04/21 Page 1 of 1

Executive Grant of Clemency

TO ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:

WHEREAS IRVING STITSKY, Reg. No. 57309-053, was convicted, in the United
States District Court for the Southern District of New York on an indictment (Docket No. 01:
S$1-06-CR-357-02 (KMW)) of violations of Sections 78j(b) and 78ff, Title 15, United States
Code, and Sections 371, 1341, and 1343, Title 18, United States Code, for which a total sentence
of 85 years’ imprisonment, three years’ supervised release, $23,152,235 restitution, and a $500
special assessment was imposed on July 6, 2010; and

WHEREAS the said IRVING STITSKY has been confined continuously since the jury
returned a verdict of guilty on November 23, 2009, and is presently incarcerated at the Federal
Correctional Institution — Otisville in Otisville, New York; and

WHEREAS it has been made to appear that the ends of justice do not require the said
IRVING STITSKY to remain confined until his currently projected release date of May 25,
2082, and the safety of the community will not be compromised if he is released;

NOW, THEREFORE, BE IT KNOWN that I, DONALD J. TRUMP, President of the
United States of America, in consideration of the premises, divers other good and sufficient
reasons me thereunto moving, do hereby grant clemency to the said IRVING STITSKY: I
commute the prison sentence imposed upon the said IRVING STITSKY to time served. I leave
intact and in effect the remaining unpaid balance, if any, of the $23,152,235 restitution
obligation, the special assessment of $500, the three-year term of supervised release with all its
conditions, and all other components of the sentence.

I HEREBY DESIGNATE, direct, and empower, the Acting Pardon Attorney, as my
representative, to deliver to the Bureau of Prisons, to the United States District Court for the
Southern District of New York, and to the said IRVING STITSKY a certified copy of this
document as evidence of my action in order to carry into effect the terms of this grant.

I ALSO DIRECT the Bureau of Prisons, upon receipt of this warrant, to effect the
immediate release of the said IRVING STITSKY with all possible speed.

IN TESTIMONY WHEREOF [ have hereunto signed my name and caused the seal of
the Department of Justice to be affixed.

Done at the City of Washington in the District of
Columbga this twenty-thirg day of December in the

  
  

DONALD J. TRUMP
President

 
